DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1 and 35 are is objected to because of the following informalities:  the claim recites “the measurement is selected from  the group consisting of… “ It appear that the claim is invoking a Markush group type of claim.  Appropriate correction is required.

Claims 2-21 and 36 are objected to because of the following informalities:  
They should be amended as follow: The method…and The system….  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claims 1 recites the limitation "the measurement " in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What is an influx event?  What is a loss event?  Are the events related to a fluid entering or leaving the wellbore?  The claim is very confusing as written and it gets more complicated and more confusing with the dependent claims. The claim must be clear in order to a person of skill in the art understand the boundaries of the claim limitation.  

Claim 2- 21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission how can an influx event and a loss event occur? How can they be satisfied?  

Claims 2  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how can an influx event and a loss event occurs?

Claims 2, 13, 14, 17, 18, 19, 21, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recites a first portion and /or a second portion of the claim limitation.  The examiner is not sure if the second portion of the claim is required, making the claim indefinite.

Claims 2 -20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim recites the limitation “if …“satisfied”, however, the preposition if is a conditional clause, therefore, what happens “if… is not satisfied”?  The claim is confusing as written, a clarification of the claims limitation is requested.  

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the same limitation as claim 1…”receiving an active volume measurement of fluid ..” . The examiner is not sure if the active volume is the same as the one of claim 1, or a different active volume since the wellbore is the same as claim 1.

Claims 3, 4, 5, and 6 recite the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the step of utilising" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the step of utilising" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the step of utilising" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the step of utilising" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the step of stablishing" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the step of utilising" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the first and second influx loss alarm conditions" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the first, second and third influx alarm conditions" and “the first, second and third loss alarm conditions” in lines 3 and 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the step of comparing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recite the limitation "the step of determining" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recite the limitation "the measure and determined values" in line 7.  There is insufficient antecedent basis for this limitation in the claim.



Regarding claim 20, the phrase "so that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim  21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Is the influx event and loss event of claim 21 different than the one of claim 1?


The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 8, 9, 10 11,  and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is related to deviated measurements while claims 7, 8, 9, and 10 are related to flow rate and active volume that is not further limiting to claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 19-21 and 35-37 are rejected under 35 U.S.C. 102(1) (1) as being anticipated by Pobedinski et al. (US 2016/0097270 A1) (“Pobedinski” herein)

Claim 1
 Pobedinski disclose, as best understood based on the indefiniteness above, a method of monitoring for influx and/or loss events in a wellbore, comprising:
 	receiving a measurement relating to fluid entering or leaving the wellbore, wherein the measurement is selected from flow out rate and active volume;
	comparing the measurement with an expected value for the measurement to provide a deviated measurement value;
	receiving a pump pressure value of a pump associated with the wellbore; comparing the pump pressure value with an expected pump pressure value to provide a deviated pump pressure value; and
	establishing whether an influx event and/or establishing whether a loss event may have occurred based on at least the deviated measurement value and deviated pump pressure value. [0030-0036; 0038; 0051; 00199-0203] 

Claim 2
Pobedinski discloses a method as claimed in claim 1, comprising:
	utilising the deviated measurement value to determine if a first influx alarm condition indicative of an influx event is satisfied and utilising the deviated pump pressure value to determine if a second influx alarm condition indicative of an influx event is satisfied; and/or
	utilising the deviated measurement value to determine if a first loss alarm condition indicative of a loss event is satisfied and utilising the deviated pump pressure value to determine if a second loss alarm condition indicative of a loss event is satisfied. [0036-0038; 0200-0203]

Claim 3
Pobedinski discloses a method as claimed in claim 2, wherein the step of utilising the deviated pump pressure value to determine if a second influx alarm condition is satisfied comprises: 
comparing the deviated pump pressure value to a second influx alarm threshold; and if the deviated pump pressure value is greater than the second influx alarm threshold, determining that the second influx alarm condition is satisfied. [0038]

Claim 4
Pobedinski discloses a method as claimed in claim 2, wherein the step of utilising the deviated pump pressure value to determine if a second loss alarm condition is satisfied comprises: 
comparing the deviated pump pressure value to a second loss alarm threshold; and if the deviated pump pressure value is less than the second loss alarm threshold, determining that the second loss alarm condition is satisfied. [0200-0203]

Claim 5
Pobedinski discloses a method as claimed in claim 2, wherein the step of utilising the deviated pump pressure value to determine if a second influx alarm condition is satisfied comprises:
determining a pump pressure gain/loss volume based on the deviated pump pressure value;
	comparing the pump pressure gain/loss volume to a second volume influx alarm threshold; and
	if the pump pressure gain/loss volume is greater than the second volume influx alarm threshold, determining that the second influx alarm condition is satisfied. [0038-0040]

Claim 6
Pobedinski discloses a method as claimed in claim 2, wherein the step of utilising the deviated pump pressure value to determine if a second loss alarm condition is satisfied comprises:
	determining a pump pressure gain/loss volume based on the deviated pump pressure value;
	comparing the pump pressure gain/loss volume to a second volume loss alarm threshold; and
	if the pump pressure gain/loss volume is less than the second volume loss alarm threshold, determining that the second loss alarm condition is satisfied.  [0200-0203]

Claim 7
Pobedinski discloses a method as claimed in claim 2, wherein the measurement is flow out rate and the step of utilising the deviated measurement value to determine if a first influx alarm condition is satisfied comprises: comparing the flow out rate to a first influx alarm threshold; and if the flow out rate is greater than the first influx alarm threshold, determining that the first influx alarm condition is satisfied. [0036-0038; 0051]

Claim 8
Pobedinski discloses a method as claimed in claim 2, wherein the measurement is flow out rate and the step of utilising the deviated measurement value to determine if a first loss alarm condition is satisfied comprises: comparing the flow out rate to a first loss alarm threshold; and if the flow out rate is less than the first loss alarm threshold, determining that the first loss alarm condition is satisfied. [0199-0203]

Claim 9
Pobedinski discloses a method as claimed in claim 2, wherein the measurement is flow out rate and the step of utilising the deviated measurement value to determine if a first influx alarm condition is satisfied comprises:
	determining a flow out rate gain/loss volume based on the deviated measurement value; comparing the flow out rate gain/loss volume to a first influx volume alarm threshold; and
 	if the flow out rate gain/loss volume is greater than the first influx volume alarm threshold, determining that the first influx alarm condition is satisfied. [0030-0038; 0203]

Claim 10
Pobedinski discloses a method as claimed in claim 2, wherein the measurement is flow out rate and the step of utilising the deviated measurement value to determine if a first loss alarm condition is satisfied comprises:
	determining a flow out rate gain/loss volume based on the deviated measurement value; comparing the flow out rate gain/loss volume to a first loss volume alarm threshold; and if the flow out rate gain/loss volume is less than the first loss alarm volume alarm threshold, determining that the first loss alarm condition is satisfied. [0030-0038; 0203]

Claim 11
Pobedisnki discloses a method as claimed in claim 2, wherein the measurement is active volume and the step of utilising the deviated measurement value to determine if a first influx alarm condition is satisfied comprises:
	comparing the active volume to a first influx alarm threshold; and if the active volume is greater than the first influx alarm threshold, determining that the first influx alarm condition is satisfied. [0183-0190]

Claim 12
Pobedinski discloses a method as claimed in claim 2, wherein the measurement is active volume and the step of utilising the deviated measurement value to determine if a first loss alarm condition is satisfied comprises:
 	comparing the active volume to a first loss alarm threshold; and if the active volume is less than the first loss alarm threshold, determining that the first loss alarm condition is satisfied. [0183-0190]

Claim 13
Pobedinski discloses a method as claimed in claim1 , wherein the measurement is flow out rate, the method further comprising:
 	receiving an active volume measurement of fluid entering/leaving the well bore; comparing the active volume with an expected value for the active volume to provide a deviated active volume;
	wherein the step of establishing whether an influx event and/or establishing whether a loss event may have occurred is further based on the deviated active volume.[0188-0189]

Claim 17
Pobedinski discloses a method as claimed in claim 2, further comprising:	determining whether both of the first and second influx alarm conditions are satisfied, and if they are, establishing that an influx event may have occurred;
 	and/or
	determining whether both of the first and second loss alarm conditions are satisfied, and if they are, establishing that a loss event may have occurred. . [0030-0036; 0038; 0051; 00199-0203] 

Claim 19
Pobedinski discloses a method as claimed in any preceding claim 1, wherein prior to the step of comparing the measurement with an expected value for the measurement to provide a deviated measurement value, the method comprises determining the expected value for the measurement, preferably utilising measured flow in rate data and/or bit depth data and/or historical measurement data;
	and/or wherein prior to the step of comparing the measured pump pressure value with an expected pump pressure value to provide a deviated pump pressure value; the method comprises determining the expected pump pressure value, preferably utilising measured flow in rate data and/or bit depth data and/or historical pump pressure data. [0091-0092 0097] 

Claim 20
Pobedinski discloses a method as claimed in claim 19, wherein the step of determining the expected value for the measurement is based on fitting model parameters to historical measurement data, so that the expected values track historical measurement data;
	and/or wherein the step of determining the expected pump pressure value is based on fitting model parameters to historical pump pressure data, so that the expected values track historical pump pressure data. [0091-0107]

Claim 21
Pobedinski discloses a method as claimed in any preceding claim1, wherein if it is established that an influx event or a loss event may have occurred, the method further comprises:
 	raising an alarm, preferably by a visual or aural indicator;
	and/or writing in a database that it is established that an influx event or a loss event may have occurred;
	and/or, dependent on claim dependency as appropriate, writing in the database at least some of the measured and determined values, measurements, volumes, pump pressures and flow out rates. [0156-0158; 0181; 0206]

Claim 35
Pobedinski discloses, as best understood based on the indefiniteness above,  a system configured to monitor for influx and/or loss events in a wellbore, comprising:
a sensor for obtaining a measurement relating to fluid entering or leaving the wellbore, wherein the measurement is selected from flow out rate and active volume;
	a sensor for obtaining a measurement of pump pressure; and a processor configured to:
	compare the measurement with an expected value for the measurement to provide a deviated measurement value;
	compare the measured pump pressure value with an expected pump pressure value to provide a deviated pump pressure value; and
 	establish whether an influx event and/or establish whether a loss event may have occurred based on at least the deviated measurement value and deviated pump pressure value. [0030-0036; 0038; 0041; 0051; 0088; 0156; 0178; 00199-0203] 

Claim 36
Pobedinski discloses a system as claimed in claim 35, further comprising:
	a visual or aural indicator arranged to raise an alarm if it is established that an influx event or a loss event may have occurred; and/or
	wherein the processor is configured to write in a database that it is established that an influx event or a loss event may have occurred. [0156-0158; 0172-0175; 0206]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Veenigen (US 2013/0327533) Wellbore influx detection in marine riser teaches the method involves identifying a difference between measured values provided by several sensors that are longitudinally spaced along a riser (104). The condition whether the difference between measured values provided by a given pair of the sensors has changed with respect to the difference between measured values that are previously provided by the given pair of the sensors is determined. The presence of wellbore influx in the riser is determined based on the change in the difference between measured values provided by sensors, Hamer et al. (US 2009/0294174) Downhole sensor system teaches method includes sensing a parameter in a well using a sensor disposed on a drillstring, determining a position of the sensor in a wellbore based on a position of the sensor in the drillstring and a position of the drillstring in the wellbore, and Erge et al. (US 2018/0291728 A1) Detection of Influx and loss of cirtulaction method for detecting an influx and/or loss of circulation in a wellbore, comprising measuring a condition in the wellbore using a downhole sensor; determining that a positive displacement pump is shut off or turned on; predicting pit volume and/or gas concentration at a plurality of time points after the positive displacement pump is shut off or turned on using the measured condition in the wellbore prior to the positive displacement pump is shut off or turned on, wherein the measured condition correlates with the pit volume and/or gas concentration; measuring pit volume and/or gas concentration at the plurality of time points; comparing the predicted and the measured pit volumes and/or gas concentrations at the plurality of time points; and producing a warning signal if the difference between the predicted and the measured pit volumes and/or gas concentrations is greater than a pre-determined value.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/17/2021